Case 0:20-cv-62464-RAR Document 1-2 Entered on FLSD Docket 12/02/2020 Page 1 of 13




        COMPOSITE
         EXHIBIT A
       Case
12/2/2020       0:20-cv-62464-RAR Document 1-2
                                        Case DetailEntered      on FLSD
                                                   - Public - Broward        Docket
                                                                      County Clerk      12/02/2020 Page 2 of 13
                                                                                   of Courts


   Edwin Cruz Plaintiff vs. DOC B'S Restaurant 004, LLC Defendant


       Broward County Case Number: CACE20018066
       State Reporting Number: 062020CA018066AXXXCE
       Court Type: Civil
       Case Type: Other - Discrimination Employment or Other
       Incident Date: N/A
       Filing Date: 10/29/2020
       Court Location: Central Courthouse
       Case Status: Pending
       Magistrate Id / Name: N/A
       Judge ID / Name: 12 Frink, Keathan B.




                                                                                                                      Total: 2
     −     Party(ies)


                                                                                     Attorneys / Address
         Party Type        Party Name                                Address         Denotes Lead Attorney

         Plaintiff         Cruz, Edwin                                                      Regueiro, Rainier, ESQ.
                                                                                                  Retained
                                                                                                Bar ID: 115578
                                                                                              319 Clematis ST
                                                                                                   STE 606
                                                                                          West Palm Beach, FL 33401
                                                                                               Status: Active



         Defendant         DOC B'S Restaurant 004, LLC




                                                                                                                      Total: 0
     −     Disposition(s)


         Date                            Statistical Closure(s)


         Date                 Disposition(s)                            View                  Page(s)




                                                                                                                      Total: 4
     −     Event(s) & Document(s)



         Date           Description                                     Additional Text                  View    Pages

https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEwMDMwNzQ%3d-WbjfuGLX7ss%3d&caseNum=CACE20018066&cat…       1/2
       Case
12/2/2020       0:20-cv-62464-RAR Document 1-2
                                        Case DetailEntered      on FLSD
                                                   - Public - Broward        Docket
                                                                      County Clerk      12/02/2020 Page 3 of 13
                                                                                   of Courts


         Date           Description                                     Additional Text                  View    Pages

         10/29/2020     Civil Cover Sheet
                                                                                                                3

                                                                        Amount: $30,001.00

         10/29/2020     Complaint (eFiled)
                                                                        Party: Plaintiff Cruz, Edwin
                                                                                                                6



         10/29/2020     eSummons Issuance
                                                                        Party: Defendant DOC B'S
                                                                                                                1

                                                                        Restaurant 004, LLC


         10/29/2020     Search for prior case performed per 2020-4-
                        Civ-UFC-CO
                                                                        None
                                                                                                                1




                                                                                                                     Total: 0
     −    Hearing(s)

     There is no Disposition information available for this case.



                                                                                                                     Total: 0
     −    Related Case(s)

     There is no related case information available for this case.




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEwMDMwNzQ%3d-WbjfuGLX7ss%3d&caseNum=CACE20018066&cat…      2/2
Case 0:20-cv-62464-RAR Document 1-2 Entered on FLSD Docket 12/02/2020 Page 4 of 13
Case 0:20-cv-62464-RAR Document 1-2 Entered on FLSD Docket 12/02/2020 Page 5 of 13
Case 0:20-cv-62464-RAR Document 1-2 Entered on FLSD Docket 12/02/2020 Page 6 of 13
Case 0:20-cv-62464-RAR Document 1-2 Entered on FLSD Docket 12/02/2020 Page 7 of 13
Case 0:20-cv-62464-RAR Document 1-2 Entered on FLSD Docket 12/02/2020 Page 8 of 13
Case 0:20-cv-62464-RAR Document 1-2 Entered on FLSD Docket 12/02/2020 Page 9 of 13
Case 0:20-cv-62464-RAR Document 1-2 Entered on FLSD Docket 12/02/2020 Page 10 of 13
Case 0:20-cv-62464-RAR Document 1-2 Entered on FLSD Docket 12/02/2020 Page 11 of 13




            EXHIBIT B
Case 0:20-cv-62464-RAR Document 1-2 Entered on FLSD Docket 12/02/2020 Page 12 of 13



                                                             IN THE CIRCUIT COURT OF THE
                                                             SEVENTEENTH JUDICIAL CIRCUIT, IN AND
                                                             FOR BROWARD COUNTY, FLORIDA

                                                             CASE NO.: CACE 20-018066


   EDWIN CRUZ,

              Plaintiff,

   v.

    DOC B’S RESTAURANT 004, LLC,

         Defendant.
   ________________________________________/

                             DEFENDANT’S NOTICE OF FILING
                  NOTICE OF REMOVAL TO UNITED STATES DISTRICT COURT

    TO: Clerk of the Circuit Court


              PLEASE TAKE NOTICE that Defendant DOC B’S RESTAURANT 004, LLC, has

    this day filed a Notice of Removal in this action, which was previously pending in the Circuit

    Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, in the United

    States District Court, Southern District of Florida. A copy of the Notice of Removal is

    attached hereto as Exhibit A.


              PLEASE TAKE FURTHER NOTICE that the filing of Defendant’s Notice of

    Removal in the United States District Court, together with the filing of said Notice with this

    Court, effects the removal of this action, and this Court may proceed no further in the above-

    captioned action unless and until the matter is remanded. See 28 U.S.C. § 1446(d).




        Kluger, Kaplan, Silverman, Katzen & Levine, P.L., 201 So. Biscayne Blvd., Suite 2700, Miami, FL 33131 305.379.9000
Case 0:20-cv-62464-RAR Document 1-2 Entered on FLSD Docket 12/02/2020 Page 13 of 13

                                                                                   CASE NO.: CACE 20-018066



                                                            Respectfully submitted,

                                                            KLUGER, KAPLAN, SILVERMAN,
                                                            KATZEN & LEVINE, P.L.
                                                            Counsel for Defendant Doc B’s Restaurant,
                                                            LLC
                                                            201 South Biscayne Boulevard
                                                            27th Floor
                                                            Miami, Florida 33131
                                                            Telephone: (305) 379-9000
                                                            Facsimile: (305) 379-3428
                                                            By: s/ Mike T. Landen
                                                            Michael T. Landen
                                                            Fla. Bar No. 161144
                                                            mlanden@klugerkaplan.com
                                                            David A. Archer
                                                            Fla. Bar No. 0126721
                                                            darcher@klugerkaplan.com



                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing document was

    served via the Court’s E-Filing portal on this 2nd day of December, 2020 on: Rainier

    Requeiro, Esq. (rrequueiro@rpgattorneys.com), Remer & Georges-Pierre, PLLC., 44 West

    Flagler Street, Suite 2200, Miami, FL 33130



                                                          By: s/ Michael T. Landen
                                                                 Michael T. Landen




                                                             2
     Kluger, Kaplan, Silverman, Katzen & Levine, P.L., 201 So. Biscayne Blvd., Suite 2700, Miami, FL 33131 305.379.9000
